 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDCampbell Soup CompanyandChauffeurs,Ware-housemen and Helpers Local Union No. 876, affili-ated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca.Cases5-CA-7481, 5-CA-7625, 5-CA-7656,and 5-RC-9419June 25, 1976DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONIT IS FURTHER ORDERED that the election conductedon November 19, 1975, in Case 5-RC-9419 be, and ithereby is, set aside and that case is hereby remandedto the Regional Director for Region 5 for the purposeof scheduling and conducting a second election atsuch time as he deems the circumstances permit afree choice on the issue of representation.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]DECISIONBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn March 30, 1976, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent Campbell Soup Compa-ny, Salisbury,Maryland, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products,Inc, 91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2 Since Chairman Murphy dissented from the Board's Order denying theEmployer'srequest for review of the Regional Director's finding thatWayne Witzke and Frederick Dinges are nonsupervisory professional em-ployees,she also disagrees with those portions of this Decision which treatthem as employees Thus, Chairman Murphy would not find that Respon-dent violated Sec 8(a)(1) of the Act by interrogating Witzke and Dinges orby reprimanding Witzke for violating Respondent'sno-solicitation/no-dis-tributionruleSimilarly,ChairmanMurphy would not find thatRespondent'swithholding of Witzke's annual wage increase violated Sec8(a)(3) of the Act. For the same reasons, Chairman Murphy would alsooverrule the objections to the election which are based on the foregoingconductvis-a-visWitzke and Dinges In all other respects,Chairman Mur-phy agrees with the majority'sdisposition of the issuesSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thehearing of these cases was held in Salisbury, Maryland, onJanuary 13 and 14, 1976. The complaint in Case 5-CA-7481 was issued by the Acting Regional Director of Region5 of the National Labor Relations Board (herein theBoard) on October 31, 1975, based on a charge filed byChauffeurs, Warehousemen and Helpers Local Umon No.876, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America(herein the Union) on August 18, 1975. The complaint inCases 5-CA-7625 and 5-CA-7656 was issued by the Re-gional Director on January 6, 1976, based on charges filedby the Union on November 11 and December 1, 1975,respectively. The complaints and appropriate orders conso-lidating same were duly served upon Campbell Soup Com-pany (herein Respondent) and Respondent filed timely an-swersdenying the substantive allegationsofthecomplaints.Consolidated for hearing with the complaints were theUnion's objections to the conduct of the election conduct-ed on November 19, 1975, in Case 5-RC-9419. The objec-tions were filed on November 26, 1975, and the report onobjections and order consolidating cases and notice ofhearing issued on January 9, 1976. Except as noted,infra,the objections and the complaintallegations were substan-tially identical.At issue was whether Respondent violated Section8(a)(1),(3), and (4) of the Act, and interfered with the con-duct of the election by interrogating employees, solicitingtheir grievances,promulgating, maintaining,and enforcingunlawful no-solicitation and no-distribution rules, creatingthe impression of surveillance,threatening loss of benefits,and denying an employee a wage increase because he filedcharges, testified under the Act, and engaged in otherunion activities.All parties were given full opportunity to participate, tointroduce relevant evidence,to examine and cross-examinewitnesses,and to argue orally. Comprehensive briefs,which have been carefully considered, were filed on behalfof the General Counsel, Respondent, and the Union.Upon the entire record, including my careful observa-tion of the witnesses and their demeanor, I make the fol-lowing.225 NLRB No. 35 FINDINGS OF FACTCAMPBELL SOUP CO.223tion.As noted, the Union filed timely objections to con-duct affecting the results of the election.I.THE RESPONDENT'S BUSINESSAND THE UNION'S LABORORGANIZATION STATUSRespondent, a New Jersey corporation, is engaged atSalisbury,Maryland, in the production of frozen foodproducts. Jurisdiction is not in isssue. I find and concludethatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.I find and conclude that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.The following persons comprise Respondent's superviso-ry heirarchy, to the extent relevant herein:Edward Thomas-Plant ManagerElwood Anderson-Personnel ManagerDonald DeValle-Manager of Quality ControlJames Jackson-Manager of LaboratoriesII.THE UNFAIR LABOR PRACTICESA. The Union Activity Generally-Representation CaseProceedingsRespondent's Salisbury,Maryland, plant has approxi-mately 725 employees. Those in the hourly rated produc-tion and maintenance positions are represented for collec-tive-bargaining purposes by the Amalgamated Food andAlliedWorkers Local 56. The salaried employees, consist-ing of office clericals, inspectors, laboratory technicians,and professional employees, of whom there were approxi-mately 80, are unrepresented.In mid-July 1975 (all dates hereinafter are 1975 unlessotherwise set forth)Wayne Witzke, plant bacteriologist,contacted the Union regarding representation of the sala-ried employees. Witzke received and distributed union au-thorization cards between July 19 and 25. He returned suf-ficient signed cards for the Union to establish the requisiteshowing of interest. On July 28, the Union filed its petitionin Case 5-RC-9419.A hearing on the Union's petition was held on August 20and 27 and September 9. The Regional Director's Decisionand Direction of Election issued October 22. Witzke andFrederick Dinges, a chemist, were determined to be nonsu-pervisory professional employees. Respondent, contendingthatWitzke and Dinges were statutory supervisors, filed arequest to review the Decision and Direction of Electionwhich the Board denied. Respondent did not seek to reliti-gate the status of Witzke and Dinges in the instant pro-ceeding. However, on brief, Respondent reasserted its posi-tion that Dinges and Witzke were supervisors. In view ofthe Board's findings, I deem them to be employees.An election was directed in two voting groups, profes-sional and nonprofessional, and was conducted on Novem-ber 19. In the voting group consisting of nonprofessionaloffice clerical employees, inspectors, and laboratory tech-nicians, 38 votes were cast against the Union and 13 voteswere cast for representation. Among the professional em-ployees 2 votes were cast in favor of representation andnone against. Witzke was the Union's observer at the elec-B. Respondent's Conduct-Meetings, Speeches, and LettersRespondent responded to the Union's petition with aseries of meetings and other communications with the em-ployees.1 The first meetings were with those whom Respon-dent considered to be supervisors. Witzke and Dinges at-tended one such meeting with Elwood Anderson andJames Jackson. Anderson gave them a set of written "In-structions to Supervisors" which related the fact of the or-ganizational effort, stated Respondent's intention "to con-vince our salaried employees,in a fair and lawful manner,that they do not need a union," told them that they wouldbe largely responsible for carrying out Respondent's pro-gram, informed them of Respondent's expectation thatthey would support it in their discussions with employees,and reminded them that Respondent was responsible fortheir actions. Specifically, the instructions directed themnot to interrogate, threaten, or make promises to employ-ees. Probable questions and permissible answers were setout.On July 31, Respondent either posted or mailed a letterto its salaried employees. That letter, signed by Thomas,related the fact of the petition and stated:Our feeling is that there is no need for a third partyto become involved.The union will be busy trying to get you to sign anauthorization card.We remind you that the no solicitation rule is ineffect and that you should report any incident to yourSupervisor.In the event that you have signed a card, you stillhave the opportunity to have it withdrawn.On the same date, Anderson and Thomas began to meetwith all of the salaried employees, in small (4-16) groups.Anderson's message to the employees was essentially thesame as Thomas' letter, described above. However, Ander-son testified that he stated in regard to the no-solicitationrule:That we had a long standing no solicitation rule in theplant and if employees were approached several timeswith regard to the possibility . . . of signing cards andthey felt that they needed protection of this rule, underthose circumstances, they should contact their supervi-sors or contact me for assistance.Witzke related Anderson's statement in regard to the no-solicitation rule as being essentially identical to the state-ment in Thomas' letter. He denied that there was any refer-ence to seeking assistance of supervision only in the eventof repeated solicitations. I credit Witzke's testimony.21Prior to the representation campaign, Respondent had only infrequentlyheld meetings with the employees2The comparative demeanors of Anderson and Witzke were of little as-sistance in resolving this question I base my finding on the similarity be-tween Anderson's remarks and Thomas' letter Moreover, inasmuch as no-solicitation rules are intended for the protection of management, not em-Continued 224DECISIONSOF NATIONALLABOR RELATIONS BOARDPrior to July 31, Anderson had never instructed employ-ees as to the existence of a no-solicitation rule. He knew ofno such rule written or posted in the plant. Respondentpublishes a booklet, entitled "Rules for Personal Conduct,"which it distributes to the hourly paid employees and thosesalaried employees who supervise or measure the levels ofperformance of such hourly rated employees. This bookletisnot generally distributed to salaried employees and wasnot given to those involved in this case. It designates as aninfraction warranting progressive discipline, from warningto dismissal, "Distributing written or printed material oncompany property without permission." Anderson testifiedthat Respondent considered the prohibition of solicitationto be included within the foregoing rule. The rationale forthe rule, Anderson testified, was primarily to aid manage-ment in maintaining an atmosphere of concentration uponproducing its product, and secondarily, to prevent wasteand trash which might impinge upon sanitation and qual-ity.The record reflects that Respondent utilizes its rules tolimit the number of charitable solicitations-permittingonly one unified fund drive. It prohibits political candi-dates and other outsiders from making solicitations in theplant. Permitted, however, is a weekly pool during the foot-ball season and occasional distributions of religious tracts.The former includes participation of supervisors; the latterisdone with Anderson's express permission.Respondent's plant was shut down for its annual vaca-tion period in the first 2 weeks of August. Upon their re-turn to work, Thomas met individually with each of thepersons deemed by management to be a supervisor, includ-ingWitzke and Dinges. According to his own testimony,Thomas advised each that, as a supervisor, he or she wasexcluded from the unit. He reminded them of the previous-ly distributed "Instructions for Supervisors," and, statingthat he expected it, asked them whether he had their whole-hearted support. He asked them whether they were awarethat cards were being distributed and whether "they hadbeen contacted by anyone or had they contacted anyone."The latter questions indicated the purpose of these meet-ings, as information had come to Thomas that some super-visory personnel had been soliciting cards. Thomas dictat-ed notes of his meetings with each of the "supervisors."These notes indicate that Thomas inquired as to the com-plaints or problems impelling the employees to seek repre-sentation. The notes of his conversation with Dinges relate,in part:Fred did state the cards were being circulated andsigned and as a member of management would givefull cooperation although he did not appear strong inthis area. He stated that he had been contacted by afellow employee, but did not give me any details as towho contacted him. He stated that he had not contact-ed any employees concerning the signing of cards.ployees, I deem Anderson's version less plausible than Witzke's I do notethat Anderson's version is consistent with the notes he claimed to have usedduring these meetings and with the testimony of one employee, NickersonHowever, he admitted that he did not read his notes verbatim Finally, inview of the number of such meetings held, it is not inconceivable thatAnderson's remarks were more detailed at some meetings than at othersAs to the Thomas-Witzke meeting, the notes state:Wayne stated that he did not want to discuss what isbothering him or other individuals in the plant andthat we would learn at a later date. I asked him if heunderstood that he is a member of management andthat we expect his support.*During the meeting, Mr. Witzke was up tight and ap-peared to be on the edge of being a fanatic as hepounded his fists on the table.I asked Mr. Witzke if he had contacted any employeesconcerning the signing of cards. He would not reply?Following the individual meetings with the "supervi-sors,"Thomas met with the salaried employees in smallgroups. Thomas' candid testimony was as follows:Q. (By Mr. Smethurst): What was the nature ofthese meetings?A. I indicated that recent events had me extremelyconcerned, that apparently I had lost touch and firsthand I wanted to sit down and learn from them whatwas really bothering them. I indicated that I asked anindividual to sit in with us who had some technicalknowledge regarding benefits, salaries to sit in with usand respond if she could, to any questions they had. Itwas really to find out what was bothering those peo-ple.*At the meeting I held the middle of August with theseemployees, I indicated we would give them a promptresponse to any questions they brought up.Imet withthem again in early September. I would say it was the3rd or 4th.Thomas made notes of each employees' gripes,as raised inhis meeting with them. These "gripes" included such mat-ters as wages, vacations, availability of the credit union,layoffs, leave policies, cost of living, and promotions. Atthe meetings in early September, as he had promised to do,Thomas reported progress on several of the matters raisedby the employees in the mid-Augustmeetings-notably theparking lots, the lunchroom, and the creditunion.4He stat-ed that more such meetings would be held.Under date of November 7, Thomas sent each unit em-ployee a letter containing the following:Iwant to make it clear to you why the Company isopposed to the union and whyI feel it isnot needed atour plant.*In return for your good work, we have, as a matter ofpolicy and practice, always tried to do right by you.To the extent that our business would permit us, we3Thomas' testimony and notes are not in conflict with, and indeed aremore detailed than, the recollections of Witzke and DingesGeneral Counsel did not contend that the actionstaken constituted un-lawful grants of benefits as each of them had commenced prior to the ad-vent of the union activity CAMPBELL SOUP CO.225have consistently tried to keep our pay and benefits ingood shape and provide a satisfying work environ-ment. In addition, we have strived to establish a cli-mate of friendly and considerate relations.A third party has never been needed here to speak foryou. This is particularly true of our salaried employeeswho are, in reality, part of the management team. Ifwe work together, we grow together, if we workagainst each other, we go backward together. Thedoor is always open if you have a problem. Everymanager, every supervisor is prepared to listen andanswer your questions and to take action when youpoint out a situation which you feel needs correction.We don't claim to be perfect, but we always try andare willingto help. I don't believe that intervention byan outside party can improve this kind or relationship.Campbell Soup Company would never give more toemployees dust because they are represented by aunion than they would give employees not representedby a union. The union cannot get for you the thingsCampbells, in keeping with good business practices, inunable to give you. A union can only make promisesand may strike in an effort to enforce their promises.Finally, let me remind you that if you have any ques-tions,please talk to you supervisor, departmentalmanager or me. We will answer your questions as di-rectly and honestly as we can.An additional letter sent over Thomas' signature on No-vember 14 related that representation did not automatical-lymean higher benefits, that unions sometimes tradedother benefits to secure union-shop and checkoff provi-sions, and stated,"Remember,in collective bargaining ev-erything starts fromscratch "Thomas delivered a final speech several days before theelection, again to small groups of employees. He read froma prepared text. After describing the details of the election,soliciting questions concerning the pending unfair laborpractice charges, and briefly discussing their benefits com-pared to those of the represented Campbell Soup employ-ees, he stated:In my last letter to you I pointed out that a union doesnot automatically mean better wages and benefits. Asmuch as the union does not address itself to the situa-tion-bargaining begins fromscratchUnder the law the employer is not required to agree tocontinue in effect existing benefits.Bargaining for acontractdoes notstart from a base of existing benefitsor from the benefits that employees already have.Let me give you an example-The employees of our Southeastern Products Compa-ny in Milwaukee, Wisconsin, where our spices aremade, had paid sick leave and personal time off aspart of their benefit package as salaried employees.They decided to organize-go to collective bargainingand in negotiating these benefits they lost them.Again,Istate that bargaining begins from scratch.The speech closed with a description of the costs of unionmembership and a request that the employees vote "No."Sentiments similar to those of Thomas'speech and let-terswere also contained in a booklet of questions and an-swers given out on the day before the election. Included inthat booklet was the following:Q.Why not vote to have a union since the Compa-ny will not take away anything we already have, andthe Union will only make it better?A. If the Union wins the election everything is upfor grabs. All salaries, hours, and other working condi-tions, including fringe benefits,are subject to negotia-tions and there is no guaranty that things will continueas they are now.C. Alleged Discrimination-Enforcement of RulesOn August 26, at the request of the Union, Witzkepicked up a subpena for one of Respondent's supervisors,Ron Price. Shortly after the lunch hour, Witzke served thesubpena on Price, on the production floor. About an hourlater,Witzke was summoned to the conference room wherehe met with Anderson, Thomas, and DeValle. AndersontoldWitzke that he wanted to remind him of the no-solici-tation rule, that it was still in effect, and that he consideredserving a subpena on an individual to be a form of solicita-tion.He was told that all legal papers were to be deliveredthrough the personnel department.Witzke disputedAnderson's contention that this was solicitation. He askedfor a copy of the no-solicitation rule and was referred tothe no-distribution rule, contained in the "Rules for Per-sonal Conduct," previously quoted. Witzke had not previ-ously seen these rulesHe subsequently asked Andersonwhether he was going to get a written warning for thisincident.He was told that Respondent did not intend topursue the matter further and he should not be concernedabout it. He checked his personnel jacket and determinedthat there was no written record made of this incident.On the first of September in 1972, 1973, and 1974, Witz-ke had received wage increases. He received no such in-crease in 1975. He was denied the increase because, follow-ing the filing of the petition, he had disclaimed his allegedsupervisory status and sought direction of his supervisorsin such matters as scheduling overtime of the employeeswho worked with him. Additionally considered in denyingthe wage increase was an allegedly derogatory commentthatWitzke made concerning the plant manager and assis-tant plant manager to the effect that when he was throughthere would be homes for sale in Deer Harbor (where thesetwo management officials lived). This remark, I find, onlyhas meaning in regard to Witzke's union activity. Thesereasons for denying the wage increase to Witzke, as can-didly testified to by Anderson and DeValle,established forthem that Witzke did not, for one in his position, demon-strate the degree of company loyalty warranting an in-crease.On October 9, Witzke learned that Respondent hadfiled a motion to dismiss the Union's petition. UsingRespondent's copying equipment, he made copies of themotion, with handwritten comment on it,stating:"another 226DECISIONSOF NATIONALLABOR RELATIONS BOARDattempt by your company to depnve you of your freedomof choice by virtue of an election." He distributed copiesaround the office and laboratory. Anderson learned of thisand suggestedthat DeValle speak to Witzke. This DeValledid on or about October 13. He asked Witzke if he recog-nized the document and told him that he assumed Witzkehad distributed copies. He reminded Witzke that there wasa no-solicitation rule in effect for the violation of which hehad previously been warned, and told him that this con-duct was in violation of the rule.On November 6, Respondent posted a notice toall sala-ried employees relating that it had been served with unfairlabor practice charges. The notice stated: "It appears thatmany were initiated by the Plant Bacteriologist, whom thecompany has always considered to be a supervisor." It alsostated that Respondent would have an opportunity to de-fend itself and would "continue" to act normally and law-fully.Witzke removed the notice from the bulletin boardfor about 5 minutes and copied it. He was then called intoAnderson's office where Anderson told him his actions hadbeen observed and that they were in violation of companyrule D-29, which proscnbes "Posting, removing, altering ordefacing notices on bulletin board at any time without ap-proval." He was also told that the copying machine was forofficial business. (It was, however, used for such unofficialmatters asthe football pool.) He was also cautionedagainst excessivebreaks.On or about November 14, Jackson was observed to befollowing employees and making notes on their conversa-tions. Jackson did not deny engaging in this conduct. Heattributed it not to the union activity but to his attempt todetermine whether there was unproductive time in the lab-oratories. This had grown out of his request to DeValle foradditional employees and DeValle's belief that there wasidle time available. For the same reason, Jackson coun-seled his employees about the appropriate use of break-time.He did not mention the Union. Neither was there anyreference to the Union in the notes he made. Jackson'sconduct ceased as soon as it was reported to managementthat he was engaging in a form of surveillance.III.ANALYSIS AND CONCLUSIONSA. InterrogationRespondent contended, and in good faith believed, thatWitzke and Dinges were supervisors. The Board, however,found them to be employees and it is in that capacity thatI treat the conduct directed at them. The record reflectsthat in the course of questioning its supervisors concerningthe union activity and their possible participation therein,Respondent's plant manager questioned both Witzke andDinges. They were asked,inter aka,whether they wereaware that cards were being distributed and whether theyhad contacted or been contacted by any fellow employees.Thomas' notes of his meeting with Dinges establish thatThomas had sought the details of which employee had con-tactedWitzke.General Counsel contends that such interrogation vio-lates Section 8(a)(1) notwithstanding Respondent's good-faith belief that Dinges and Witzke were supervisors. Insupport of this proposition, General Counsel citesLTVElectrosystems, Inc. v.N.L.R B.,408 F.2d 1122 (C.A. 4,1969);Ross Porta-Plant, Inc.,166 NLRB 494 (1967); andBensonWholesale Company, Inc.,164 NLRB 536 (1967).These cases are inapposite as none of them reach the ques-tion of whether an employer violatesSection 8(a)(1) when,in an effort to learn if his supervisors are improperly in-volved in the union activity, he mistakenly but in goodfaith interrogates some who do not meet the criteria ofSection 2(11).LTV Electrosystemsdealt only with the dis-charge of an employee believed to be a supervisor;RossandBensoninvolved both interrogation and discharges butlacked the elements of good-faith belief in the supervisorystatus and a valid purposes for the interrogation.Respondent has relied on a case more nearlyin point.Pillows of California,207 NLRB 369 (1973). In that case,the employer erroneously but in good faith believed that anemployee, Herman, was a supervisor. Upon receiving aunion communication indicating Herman'srole in thecampaign the employer called Herman in for questioning.As in the instant case, Herman was told that she was con-sidered a supervisor, given an explanation as to the permis-sible restrictions upon a supervisor's union activity and in-formed of the legal consequences of a supervisor'sparticipation in the union's campaign. She was then askedwhether she had solicited other employees to join theunion. As in thiscase,she was told that her loyalty andsupport were expected. Unlike the instantcase,however,Herman was not asked whether and which other employ-ees had solicited her support for the union.It isupon thislatter point that a valid and significant distinctionexists.For, while the coercive effect of asking a purported super-visor/employee if he or she engaged in union activity maybe offset by an explanation of the employer's position vis-a-vis that employee's status and its reasons for the interro-gation and may be balanced by the employer's right toprotect itself from union activity by its supervisors, nojust-ification exists for questions directed at determining whichother employees are engaging in statutorily protected activ-ities.Such questions convey to the purported supervisor themessage that, even if he is an employee, the employer hasan improperinterestin his activities. Thereisanimpliedthreat of possible retaliation in such interrogation and by itare employees coerced in the exercise of their statutoryrights.Rex Disposables, Division of DHJ Industries, Inc,201 NLRB 727 (1973).5General Counsel further contends that DeValle's ques-tioning of Witzke on October 13, regarding his role in dis-tributing the editorialized copies of Respondent'smotionto dismiss the representative petition, constituted addition-al unlawful interrogation. I agree. By its questioning, Re-spondent expressed its displeasure and tendedto interferewith further involvement in such legitimate, if intemperate,campaign activities. Moreover, by stating to Witzke that he5 1 would further note that Respondent's motive or intent in interrogatingits employees is irrelevant if such interrogation reasonably "tends to inter-fere with the free exercise of employee rights under the Act "Guerdon Indus-tries, Inc Armor Mobile Homes Division,218 NLRB 658 661, In 23 (1975),citingwith approvalThe Cooper Thermometer Company,154 NLRB 502,503, In 2 (1965) CAMPBELL SOUP CO.227assumed that Witzke had knowledge of the distribution,DeValle impliedly sought information as to who else, be-yond Witzke, might be involved in the distribution. Such astatement forced Witzke to assume responsibility for theunion activities of other employees .6Accordingly, I find that Respondent's interrogations ofDinges and Witzke violated Section 8(a)(1) of the Act.B. The No-Solicitation and No-Distribution RulesImmediately upon the advent of the Union's campaign,Respondent "reminded" the unit employees, orally and inwriting, "that the no-solicitation rule is in effect." I Therule, as stated, was without limitation as to time or place. Itcould not conceivably have been worded in broader terms.Such a rule is unlawfully broad.FMC Corporation,211NLRB 770 (1974);Stoddard-Quirk, supra.Even if the ruleas stated were to be considered ambiguous, the risk of thatambiguity must be borne by the employer, not the employ-ee upon whom the rule was imposed.Boaz Spinning Com-pany, Inc.,210 NLRB 1078, 1079 (1974);N.L.R.B. v. Ha-roldMiller,HerbertCharles,andMiltonCharles,Co-partners, d/b/aMiller-Charles and Company,341 F.2d,870 (C.A. 2, 1965).Similarly,Respondent's no-distribution rule is faciallyinvalid. That rule prohibits "distributing written or printedmaterial on company property without permission." It failsto restrict its prohibition to working areas and workingtime.No justification, beyond a blanket assertion of con-cern for production, sanitation, and quality, was offeredfor the rule. As pointed out by General Counsel, such con-cerns do not explain why distributions should be prohib-ited in nonwork areas and on nonwork time. Neither wasthere evidence of problems in the plant caused by distnbu-tions which might warrant such a broad-based limitation.Moreover, the qualification, "without permission," addslittle to the validity of the rule as few employees will seektheir employer's permission to engage in union activitiesand expose themselves to possible enmity and retaliation. Ithus find Respondent's no-distribution rule to be unlawful-ly broad.Republic Aviation Corp. v N.L.R.B.,324 U.S. 793(1945);Groendyke Transport, Inc,211 NLRB 921 (1974);Stoddardk-Quirk, supra.Respondent contended that its rules were not as broadas they appeared on their face to be. The record does notsupport this contention.What is shown by the record is6 The coercive effect of this interrogation was heightened by the referenceto this conduct as violative of an invalid no-solicitation rule, as discussedmore fully,infraThe record fails to establish that Respondent maintained a no-solicita-tion rule prior to this time, at least as to these employees Respondent's"Rules for Personal Conduct" contained a no-distribution rule but, as Gen-eralCounsel correctly asserted, no-distribution rules and no-solicitationrules are separate and distinct A no-distribution rule does not impliedlyencompass a no-solicitation ruleStoddard-QuirkManufacturing Co,138NLRB 615 (1962) Moreover, Respondent intentionally avoided distributingcopies of the "Rules for Personal Conduct" to these salaried employeesNonetheless, contrary to General Counsel's contention, I would not find thepromulgation of such rules violative merely because they were establishedwhen needed, if they were otherwise valid and nondiscnmmately appliedSequoyahSpinningMills, Inc, a Wholly Owned Subsidiary of SequoyahIndus-tries,Inc,194 NLRB 1175 (1972) See alsoVeeder-Root Company, AltoonaDivision,192 NLRB 973 (1971)that employees have not generally sought to engage in so-licitations or distributions without first requesting permis-sion of management and that management was aware offew employee solicitations or distributions in nonwork ar-eas and on nonwork time. The single regular solicitation ofwhich Respondent was aware was a football pool, whichwas engaged in with the tacit approval, and participation,of management.The Respondent further contended that there was noevidence that its rules interfered with or restrained anyonebecause all solicitation efforts had been completed prior tothe filing of the petition and Respondent's announcementof its rules. One answer to this contention is that it is thereasonably anticipatable effect of conduct, not its actualeffect, by which its lawfulness is measured. The second isthat union activity seldom ends with the filing of a petitionand, but for the unlawfully broad rules, solicitations anddistributions might have continued.Additionally, I note that Respondent's direction to re-port violations of the no-solicitation rule added a furtherelement of coercion to the rule. A request that solicitationsbe reported in order to gain management's "protection"implies that the solicitor will be restrained or disciplinedand employees are not likely to engage in solicitations ifthey expect or fear that their activities will be reported tomanagement. Moreover, union activity does not lose itsprotected character when it is repeated. Even if, as Respon-dent contended, the admonition applied only to repeatedsolicitations, a solicitormight be unwilling to assume therisk that a fellow employee might deem the solicitation re-petitious and report itInvalid no-solicitation and no-distribution rules provideno justification for the discipline of employees who violatethem even when those violations occur in working areasand on working time, unless the employer can establishthat the violation interfered with the employee's own workor the work of other employees, and that this, rather thanthe violation of the rule, was the reason for the discipline.The Singer Company,220 NLRB 1179 (1975);Daylin Inc.,Discount Division d/b/a Miller's Discount Dept Stores,198NLRB 281 (1972). Thus, whether Witzke's service of thesubpena on Price was treated as a violation of the no-solici-tation rule or the no-distribution rule, the reprimand hereceived pursuant to one or the other of those rules violat-ed Section 8(a)(1) of the Act. Respondent similarly violatedSection 8(a)(1) when, on October 13, following Witzke'sdistribution of Respondent's motion to dismiss, he was "re-minded" of the no-solicitation rule and told that he wasagain in violation thereof. These warnings were implicitthreats of further and greater discipline.C. Solicitation of GrievancesThe complaint alleged that Respondent violated Section8(a)(1) by soliciting employees to register their grievanceswith it rather than with the Union in order to induce em-ployees to reject the Union as their collective-bargainingagent. The essence of such a violation is not the solicitationof grievances itself; rather, it is the inference created bysuch solicitation that the employer is promising to correctthose grievances.Uarco Incorporated,216 NLRB 46 (1974). 228DECISIONSOF NATIONALLABOR RELATIONS BOARDIn regard to the creation of such an inference, the Board, inRelianceElectricCompany,Madison Plant,MechanicalDrives Division,191 NLRB 44, 46 (1971), stated the princi-ple succinctly:Where, as here, an employer, who has not previouslyhad a practice of soliciting employee grievances orcomplaints, adopts such a course when unions engagein organizational campaigns seeking to represent em-ployees, we think there is a compelling inference thathe isimplicitly promising to correct those inequities hediscovers as a result of his inquiries and likewise urg-ing on his employees that the combined program ofinquiry and correction will make union representationunnecessary.This inference is, however, rebuttable.Herbst Supply Co.,Inc.,222 NLRB 448 (1976);Uarco, supraThat Respondent herein solicited its employees' griev-ancesisundisputed.That was the express purpose ofThomas'meetingswith all unit employees in Mid-August.Similarly admitted by Respondent was the fact that suchsolicitations were not pursuant to an employer practice orcustom, having happened only rarely in the past, and wereoccasioned at this time by the union activity. Thus, thequestion which remains is whether the circumstances of thesolicitationherein negated or buttressed the implied prom-ise.Iam constrained to conclude that Respondent's conductherein emphasized the promise to correct grievances. In soconcluding, I note that Respondent took notes of eachemployee's problems or desires, thus underscoring its in-tention to take corrective action. Further, it promised aprompt response to the various inquiries and, in fulfillmentof that promise, met again with the employees in early Sep-tember. At those Septembermeetings,the employees wereadvised of the steps already being taken to correct some ofthe problems. As to those problems on which correctiveaction had not commenced prior to the advent of theUnion, Respondent indicated that it could not then takeany action because, as stated by Thomas:We were in this area of protected activity and no ac-tion could be taken at that timeas long aswe were inthat area of protected activities.Rather than being a negation of the implied promises, suchstatementsin this context emphasized Respondent's inten-tion to satisfy more of the grievances when, in the absenceof union activity, it was free to do so. I note, also, thatRespondent's letter of November 7 reiterated Respon-dent'swillingnessto hear and correct problems by it-self,withoutunion intervention.Itwent on to reinforcethis thought by stating that the Union could not get morethan Respondent would give without the Union. Finally, Inote that, unlike the circumstances inUarco, supra,the re-cord herein contains evidence of Respondent's union ani-mus. SeeHerbst Supply, supra; Swift Produce, Inc.,203NLRB 360 (1973).Basedon all of the foregoing, I conclude that Respon-dent violated Section 8(a)(1) of the Act by its impliedpromises of benefit.N.L.R.B. v Flomatic Corp,347 F.2d74 (C.A. 2, (1965).D Impression of SurveillanceGeneral Counsel and Charging Party contend that Re-spondent further violated Section 8(a)(1) by creating theimpression that there was surveillance of the union activi-ties. It is contended that such an impression was created byAnderson, around August 1, when he told employees thathe understood that cards had been passed out and signed,and by Jackson through his following and observing ofDinges and Witzke on or about November 14.As to Anderson's statements, Respondent contends that,inasmuch as a petition (with the requisite showing of inter-est) had been filed by the Union, Anderson was doing nomore than stating the obvious. Respondent's contention iswell founded. Such statements do not unlawfully create animpression of surveillance.CentralMerchandise Company,194 NLRB 804, 811 (1972).A closer question is presented by Jackson's observationsofDinges and Witzke. Respondent's explanation thatJackson was endeavoring to determine whether there wasidle time in the laboratories is not implausible and, in viewof the absence of any mention of the Union by Jackson orin his notes made in the course of this purportedsurveil-lance, and the fact that Respondent directed Jackson tocease his observations as soon as it became aware of them,Iconclude that Jackson's activity cannot be deemed toconstitute the unlawful creation of an impression of sur-veillance.E. Denial of the Wage Increase to Wayne WitzkeRespondent candidly admitted, and I find, that it deniedWitzke a wage increase because, in order to establish hiseligibility to participate in the election as an employee, hedisclaimed supervisory status and because he further dem-onstrated disloyalty, animosity, and disrespect by making aderogatory remark, the import of which was that the Unionwould win the election and Respondent would terminate ortransfer the plant manager and his assistant because of it.Based on these findings, I do not deem it necessary toprobe,asGeneralCounselwould have me do, forRespondent's motive. Both activities by Witzke were legiti-mate exercises of his statutorily protected rights to engagein union activities. As to his positionvis-a-vishis status, hisconduct amounts to no more than an assertion of his rightto participate in union activities, a position which theBoard determined to be correct. As to Witzke's remarkaffecting the tenure of the plant management, Board law isclear.The Board standard in regard to speech uttered byemployees in the context of union activities appropriatelyrecognizes "that the economic power of employer and em-ployee are not equal, that tempers may run high in thisemotional field, that the language of the shop is not thelanguage of `polite society,' and that tolerance of some de-viation from that which might be the most desirable behav-ior is required." It holds that offensive, vulgar, defamatory,or opprobrious remarks uttered in the course of protectedactivities will not cause a forfeiture of the Act's protectionunless they are so flagrant, violent, or extreme as to renderthe individual unfit for further service.Dreis & KrumpManufacturing, Inc., 221NLRB 309 (1975);American Tele- CAMPBELL SOUP CO229phone & Telegraph Co.,211NLRB 782 (1974). Witzke'sstatement was far less offensive than many which theBoard and the courts have held not to exceed permissiblebounds. See, for example:Dreis & Krump, supra(accusa-tions that a supervisor was malicious, negligent, careless,and dissembling);Farah Manufacturing Company, Inc.,202NLRB 666 (1973) (employee insubordinately refused tolower voice);Ben Pekin Corporation,181NLRB 1025(1970) (employee accused employer's president of bribingunion agent); andN L.R.B. v. Thor Power Tool Co,351F.2d 584 (C.A. 7, 1965) (employee referred to employer'ssuperintendent as a "horse's ass.")Additionally, in view of Respondent's admitted attitudecaused by Witzke's remark and the fact that it was wellaware of Witzke's union activity and had demonstratedanimosity thereto, I find it impossible not to conclude thatRespondent deemed his entire pattern of union activity asrendering him unworthy of the wage increase which heotherwise would have received.Accordingly, for all of the foregoing reasons, I find thatRespondent denied Witzke an annual wage increase be-cause of his statutorily protected union activity, in viola-tion of Section 8(a)(3) and (1) of the Act.'IV CONDUCT AFFECTINGTHE RESULTS OF THE NOVEMBER 19ELECTIONAs stated at the outset of this Decision, the RegionalDirector consolidated the representation and complaintproceedings since they presented essentially identical is-sues. The Union urges, as a further basis for setting asidethe election, that Respondent threatened its employeeswith loss of benefits by its repeated "Bargaining fromscratch" statements .9 The Board has frequently been con-fronted with such statements. InWagner Industrial Prod-ucts Company, Inc.,170 NLRB 1413 (1968), it stated:As the Board and the courts have recognized in othercases, in the course of organizational campaigns, state-ments are sometimes made of a kind that may or maynot be coercive, depending on the context in whichthey are uttered. "Bargaining from scratch" is such astatement. In order to derive the true import of theseremarks, it is necessary to view the context in whichthey are made. [Footnote omitted.]Wagner Industrial Productswas solely an unfair labor prac-tice case and involved no contemporaneous violations. TheBoard found the employer's remarks to be noncoercive,pointing out that the employee's main thrust was to showthat mere designation of a union did not guarantee largeincreases in benefits, and that there was no specific impli-cation that the employer would seek a reduction in benefitsif required to bargain. In a more recent case,Stumpf Motor8The evidence failed to establish that the denial was occasioned byWitzke's testimony in the Representation case or his involvement in thecharge filed in mid-August Accordingly, I find no violation of Sec 8(a)(4)of the Act9As General Counsel declined to allege these statements as violative ofSec 8(a)(I), I reject the Union's contention that I should treat this evidenceas an unfair labor practice allegation It is the General Counsel's sole re-sponsibility to issue and amend complaintsCompany,208 NLRB 431, 432 (1974), involving both objec-tions and unfair labor practices, the Board, notwithstand-ing the presence of contemporaneous unfair labor practic-es, found the following statements nonthreatening andprivileged under Section 8(c):... under a union, all benefits would be negotiable,[stated] as a preface to mentioning specific benefitspresently enjoyed . . . which could be lost as a resultof negotiations... .**sss[the employer]talked to about 20 of the employeesabout the negotiability of existing benefits and . . .stated that if he were in the position of the employees,he would hate to lose certain of these benefitsas aresult of collective bargaining.BothWagner Industrial ProductsandStumpfwere cited bythe Board,with approval,inComputer Perhipherals, Inc.,215 NLRB 293 (1974), which involved only election objec-tions.10In the instant case, Thomas' November 14 letter andRespondent's booklet of questions and answers distributedon November 18 made clear that the employees'risk ofloss stemmed not from any regressive bargaining posturepredeterminedby theEmployer but from the possibilitythat theUnion,in order to secure other benefits, mighttrade away some existing benefits. I therefore concludethat this case is governed by the Board's holdings inWag-ner Industrial Products,Stumpf,andComputer Perhipherals.Respondent's"Bargaining from scratch"statements fallwithin the 8(c) privilege and did not improperly interferewith the conduct of the election."However,having found that certain conduct of Respon-dent constituted interference,restraint,and coercion viola-tive of Section 8(a)(l), and other conduct constituted dis-crimination violative of Section 8(a)(3), I further find thatsuch conduct also interfered with the exercise of a free anduntrammeled choice in the election held on November 19in the unit consisting of Respondent'soffice clerical em-ployees, inspectors,and laboratory technicians.See FlightSafety, Inc.,197 NLRB 223 (1972).Accordingly, I recom-mend that the election in Case 5-RC-9419 held on thatdate and in that unit be set aside and a rerun election beconducted.V. THE REMEDYIthaving been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.10 The Board, inComputer Perhipherals,distinguished the facts thereinfrom those inSaunders Leasing System, Inc,204 NLRB 448 (1973), cited bythe Union This case presents the same distinguishing factorsiiAdditionally, I reject the Union's argument that, since some of theemployees might have understood Respondent to threaten a loss of benefits,the statements were objectionable An employee's subjective understandingof employer remarks is not competent evidence to prove a coercive or objec-tionable effect where the remarks do not reasonably have that tendencyJanler Plastic Mold Corporation,186 NLRB 540 (1970) 230DECISIONSOF NATIONALLABOR RELATIONS BOARDIt having been found that Respondent discriminatonlydenied a wage increase to Wayne Witzke, it will be recom-mended that Respondent grant him the wage increase andmake him whole for the loss of earnings he would have hadbut for the discrimination against him. Backpay shall carryinterest at the rate of 6 percent per annum as set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962). It shallbe further recommended that Respondent be required topreserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records,social security payment records, timecards, personnel re-cords and reports, and all other records necessary and use-ful to determine the amount of backpay due under theterms of these recommendations.The Union has requested the imposition of extraordi-nary remedies, including access to the Respondent's facili-ty for solicitations and distributions, the opportunity to ad-dress employees on Respondent's premises, and access toRespondent's bargaining records and employee policies atanother facility to which Respondent had referred in thecourse of the campaign propaganda. While the unfair laborpractices found herein are serious and warrant remedialaction, I do not deem them to be so aggravated or perva-sive as to render them incapable of correction by the appli-cation of traditional Board remedies. SeeHecks, Inc,215NLRB 765 (1974). Indeed, compliance with the explicitterms of the recommended Order and notice, including re-vocation of the unduly broad no-solicitation and no-distri-bution rules, should permit employees to freely and fullyexercise their Section 7 rights. Further, pursuant to my rec-ommendation, the Regional Director will not conduct thererun election until such time as he deems the circum-stances permit a free choice on the issue of representation.CONCLUSIONS OF LAW1.By coercively interrogating employees concerningtheir union activities and the union activities of other em-ployees, by promulgating, maintaining, and enforcing un-lawfully broad no-solicitation and no-distribution rules,and by soliciting employees' grievances thus impliedlypromising to grant benefits in order to defeat the Union'sorganizational campaign, Respondent has interfered with,restrained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, in violation of Section8(a)(1) of the Act.2.By denying to Wayne Witzke a wage increase becauseof his union activities, Respondent has discriminated inregard to the terms and conditions of employment, in vio-lation of Section 8(a)(3) of the Act.3.The unfair labor practices enumerated above are un-fair labor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.4.The unfair labor practices enumerated above have in-terfered with the employees' rights to a free and untram-meled choice in the election conducted among Re-spondent's office clerical employees, inspectors, and labo-ratory technicians on November 19, 1975 in Case 5-RC-9419 and have tainted the results of that election.5.Respondent has not engaged in any unfair labor prac-tices not specifically found herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby make the following recommended:ORDER12Respondent Campbell Soup Company, Salisbury, Mary-land, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion activities or the union activities of other employees.(b) Promulgating, maintaining, or enforcing any rulesforbidding employees from soliciting for or discussing aunion at times when they are not actually working or re-quiring employees to secure permission of management be-fore,or otherwise prohibiting them from, distributingunion literature in nonwork areas of the plant when notactually working.(c)Promising employees, either expressly or by implica-tion, that it will satisfy their grievances in order to discour-age them from selecting a union as their collective-bargain-ing representative.(d)Denying wage increases or otherwise discriminatingagainst any employee in regard to hire or tenure of employ-ment or any term or condition of employment in order todiscourage union activity.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Make Wayne Witzke whole for his loss of earningsresulting from the discrimination against him, in the man-ner set forth in the portion of this Decision entitled "TheRemedy."(b)Rescind its no-solicitation and no-distribution rules.(c)Preserve and make available to the Board or itsagents the payroll and other records as set forth in theportion of this Decision entitled "The Remedy."(d) Post at its Salisbury, Maryland, plant copies of theattached notice marked "Appendix." 13 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 5, after being duly signed by Respondent's representa-tive, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.12 In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " CAMPBELL SOUP CO.231(e)Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply therewith.IT IS FURTHER RECOMMENDED that Case 5-RC-9419 be re-manded to the Regional Director, that the election con-ducted on November 19, among Respondent's office clen-cal employees, inspectors, and laboratory technicians, beset aside and that the said Regional Director conduct arerun election at such time as he deems the circumstancespermit a free choice on the issue of representation.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all these things except tothe extent that membership in a union may be re-quired pursuant to a lawful union-security clause.WE WILL NOT do anything that interferes with, re-strains, or coerces employees with respect to theserights.WE WILL NOT deny wage increases or otherwise dis-criminate against any employee for supporting Chauf-feurs,Warehousemen and Helpers Local Union No.876, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or anyother union.WE WILL NOT coercively interrogate employees con-cerning their union activities or the union activities ofother employees.WE WILL NOT promise our employees that we willsatisfy their grievances in order to discourage themfrom selecting a union as their collective-bargainingrepresentative.WE WILL NOT promulgate, maintain, or enforce anyruleswhich forbid employees from soliciting for ordiscussing a union at times when they are not actuallyworking, or requiring employees to secure permissionof management before, or otherwise prohibiting themfrom, distributing union literature in nonworkareas ofthe plant when not actually working.WE WILL rescind our present no-solicitation and no-distribution rules.WE WILL make whole Wayne Witzke for his loss ofearnings by paying him backpay plus 6-percent inter-est.CAMPBELL SOUP COMPANY